     Case 3:18-cv-02109-BEN-LL Document 146 Filed 04/19/21 PageID.5120 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10    GOLDEN EYE MEDIA USA, INC., a               )    Case No.: 3:18-cv-02109-BEN-LL
11    California corporation,                     )
                         Plaintiff,               )    ORDER GRANTING THE JOINT
12                                                )    MOTION TO TELEPHONICALLY
      v.
13                                                )    APPEAR AT THE APRIL 21, 2021
      TROLLEY BAGS UK LTD, a
                                                  )    STATUS CONFERENCE
14    corporation of the United Kingdom; and
                                                  )
      BERGHOFF INTERNATIONAL,                          [ECF Nos. 101, 109]
15                                                )
      INC., a Florida corporation,
                                                  )
16                       Defendant.               )
17    TROLLEY BAGS UK LTD, a                      )
      corporation of the United Kingdom; and      )
18    BERGHOFF INTERNATIONAL,                     )
19    INC., a Florida corporation,                )
                         Counterclaimants,        )
20                                                )
      v.
21    GOLDEN EYE MEDIA USA, INC., a               )
      California corporation; FARZAN              )
22                                                )
      DEHMOUBED, an individual; and
23    JENNIFER DUVALL, an individual,             )
                                                  )
24                                                )
                         Counterdefendants.
25                                                )
26   I.    ORDER
27         Plaintiff/Counterdefendant GOLDEN EYE MEDIA USA, INC., a California
28   corporation (“Plaintiff”) brings this action for a declaratory judgment of non-infringement
                                                 -1-
                                                                              3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 146 Filed 04/19/21 PageID.5121 Page 2 of 2



 1   against Defendants/Counterclaimants TROLLEY BAGS UK LTD, a corporation of the
 2   United Kingdom (“Trolley Bags”); and BERGHOFF INTERNATIONAL, INC., a Florida
 3   corporation (“Berghoff”) (collectively, “Defendants”). ECF No. 1.
 4         Before the Court is the Joint Motion for Plaintiff and Trolley Bags to Allow Counsel
 5   for Trolley Bags to Telephonically Appear at the April 21, 2021 Status Conference (the
 6   “Joint Motion”). ECF No. 145. After considering the papers submitted, supporting
 7   documentation, and applicable law, the Court GRANTS the Joint Motion as follows:
 8         1.     The Status Conference currently scheduled for Wednesday, April 21, 2021 at
 9   10:30 a.m. is continued to the same day, April 21, 2021, at 4:00 p.m.
10         2.     The Parties appearing telephonically should follow the below steps to
11   participate in the conference call:
12                a.     Dial the number: (866) 434-5269 and
13                b.     Enter the Access Code: 5877929 (Participants will be put on hold until
14   the Court activates the conference call).
15           IT IS SO ORDERED.
16    DATED:      April 19, 2021
17                                                       HON. ROGER T. BENITEZ
                                                          United States District Judge
18

19

20

21

22

23

24

25

26
27

28

                                                 -2-
                                                                             3:18-cv-02109-BEN-LL
